*50Ok REHEARING.
Brannon, Judge:
The eourt-’s action on the demurrer, struck from the declaration every hit of its matter which could warrant the admission of the evidence on which alone the verdict c.au rest. A case was proven utterly without any pleading, in violation of the rule universally accepted, that there must, he both allega,in and probata, and there can not he judgment on one of them alone. A party cannot he summoned into court to answer one cause of action, and then be surprised by having- a totally different one proven against him: That is just what was done in this case. At one term the court eliminated from the declaration all of it which would admit evidence of services rendered by the.plaintifF, retaining the count only for goods sold, thus saying to the defendants that they would not be called upon to meet a demand based on such services, but only a demand based on goods sold. At a later term, without asking the court to reconsider its action on the demurrers, and restore the count based on such servic.es, the plaintiff proved a case based on services rendered under written contract declared on in a rejected count, without any notice to the defendants that they would prove such a case. That is the plainness of this case. It would seem manifest that a legal surprise was inflicted on the defendants by the proof of a case which they were not oailed on by the pleadings to answer, and that such surprise can only l)e redressed by a new trial under altered pleadings.
But let me advert to some views earnestly urged upon us as an antidote to this palpable error. It is said that the court erred in sustaining the demurrer, and thus excluding- the special count, and that, in admitting evidence under it of services for fixed compensation under the written contract, the court corrected that error, and reached in the end aright judgment, — the same it would have reached had it not committed that error; in other words, it could have reconsidered and overruled the demurrer, and restored the count in question by actual order, and it has in effect done so. This would he to let the plaintiff prove his case without a bottom to rest on, and afterwards insert a *51bottom to sustain, it. If here there were no legal harm done to the other side we could listen to the argument; but there was surprise upon the other side of the case, working prejudice to it, because a case not presented by the declaration is sprung upon the defense for the first time after the jury is sworn. It is, in this particular instance, more a surprise, if possible, than if the declaration had never contained this count, from the consideration that the court expressly expunged it, thus assuring the defendants that they would not be expected to meet the case made by that count. Suppose a plea is stricken out or rejected improperly; does the fact that it iras improper to só rule warrant the defendant in proving a case under it, and save his judgment from reversal?
We are cited to Butt v. Butt, 118 Ind. 31 (20 N. E. 538) saying: “Where the judgment is clearly right on the facts found, it will not be reversed on account of intermediate errors.” That is so where the error is harmless; but will that general statement be used to atone for every error? Will it be allowed to sustain a judgment based on proof without a declaration? Is that error harmless to the defendant? Simply because we are able to say that the evidence of the plaintiff alone shows ground for the judgment, are we to sustain it, when we know there was no allegation to warrant that evidence, and the defendant’s case was not shown, because, he being assured by the court that, such case would not be proven against him and he need not bring evidence to repel it, he did not prex>are to repel it? How can we say the judgment is right, under such circumstances, even under the rule as expressed in the Indiana case, which is only the rule of harmless error everywhere prevailing?
We are cited to Elliott, App. Proc. § 590, saying that, “if the ultimate ruling is clearly right, intermediate mistakes are not of controlling importance; if that ruling is right, there is no error.” But. the section does not stop there, but goes right on, saying: “A mere mistake or irregularity cannot be regarded as error where it is substantially rectified by subsequent and controlling rulings.” Now, under this clause, I ask, where was this error of admitting proof of a case, not alleged corrected? Nowhere, for the court, on the contrary, rendered final judgment on *52that proof. But the section continues, and says: “But, if the mistake is carried forward, and so warps the course and rulings of the court as to operate to the substantial injury of the party complaining, there is error, within the meaning of the law.” That “mistake or irregularity” was carried into final judgment.
An extract from títepli. Bl. 204, is given us, that “judgment will, in general, follow success in the issue. It is, however, a principle necessary to be understood, in order to have a right apprehension of the nature of writs of error, that the judges are, in contemplation of law, bound to examine the whole record, and adjudge either for plaintiff or defendant, as it may on the whole appear, notwithstanding, or without regard to, the issue in law or fact that may have been raised or decided between the parties. ” But Stephen goes on, and says: “Therefore, whenever, upon examination of the whole record, right appears, on the whole, not to have been done, and judgment appears to have been given for one of the parties, when it should have been given for the other, this will be error in law.” I think this relates to pleadings, not evidence; but it is sought to be applied here to sustain the judgment, whereas, if applied, I think it reverses it. And why? ' When the circuit court came to enter judgment on the verdict, if it liad looked back on the whole record, it would have seen that that verdict stood on evidence without pleading to admit it, and so it could not give judgment for the plaintiff, but ought either t.o give judgment for defendants non obstante veredicto, because no case was proven against defendants on the pleadings, or award a new trial, to let the plaintiff restore his count to receive that evidence, or prove a case under the first count. I think the proper course would have been to set aside the verdict, rather than give final judgment for defendants.
We are cited to Stolle v. Insurance Co., 10 W. Va. 546, holding that,. where a declaration and each, count was demurred to, and the demurrer overruled, whereas it ought to have been sustained to the first and overruled as to the second, but merely because the second was poorly drawn, and the facts sustained the second as well as the first, and judgment was rendered for the plaintiff, this Court affirmed it. Certainly. There was error in refusing to strike out one count; but there was a good count *53under which the evidence was receivable, and that made the verdict good, notwithstanding the error in refusing to reject the bad count: It was harmless error, because, if that count had been rejected, there would remain the good one to. warrant the evidence and verdict, and it proved the same case made in the other. Very different is this case, where there was left nothing in the declaration to admit the evidence on which the verdict rested. Mee Murdock v. Herndon's Exr's, 4 Hen. & M. 200.
It may be well to say something further, with a viewr to further proceedings in the case. Is the judgment that the plaintiff take nothing on all his declaration save the first count final, so that the court cannot reconsider and overrule the demurrer? Is that judgment appealable? If it is, it is beyond the power of the circuit court, and, as res judicata, would likely forbid any amendment to allow a coun.t on the same matter, and an appeal would be barred, so that we could not consider it on cross error. But I do not consider it appealable. True, it is, in character or quality, final as a judgment on those counts, because it is a judgment of nil capiat on them; but there was still left a count, and the judgments on the demurrer did not end the case. In a law case, a judgment, to be final, so as to warrant a writ of error, must end the issue presented by the whole case. Code, c. 135, s. I, cl. 1; 2 Bart. Law Brae. 761. Therefore, the plaintiff could have asked the circuit court to reconsider the demurrer and overrule it, and thus restore the rejected counts, and, if it refused, could have entered a non, pros. on the first count, and thus have rendered the judgment final for writ of error, so it he in time. The plaintiff can ask such reconsideration of the demurrer, and in view of that we hold the demurrer was not well taken, and it was error to sustain it. As based on the idea of misjoinder, it is untenable for reasons given in the first opinion. If based on the idea that it is a partnership matter, of which equity alone has jurisdiction, it is untenable, because it is not a contract within the partnership or its business, but independent of it. Therefore, if asked, the circuit court-must set aside its judgment on the demurrer, and wholly overrule it, and thus restore the declaration as it was. Reversed, verdict set aside, and new trial, and remanded,

Reversed.